Citation Nr: 1107293	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-30 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
wrists, to include as secondary to service-connected pulmonary 
sarcoidosis.

2.  Entitlement to service connection for arthritis of both 
knees, to include as secondary to pulmonary sarcoidosis.

3.  Entitlement to service connection for arthritis of the 
cervical spine, to include as secondary to pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1966 to April 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2007 rating 
decision of the Cleveland, Ohio VARO.  The Veteran's claims file 
is now under the jurisdiction of the Roanoke, Virginia RO.  The 
case was previously before the Board in July 2010, when these 
claims were remanded for additional development.


FINDINGS OF FACT

1.  Arthritis of either wrist was not manifested in service or in 
the first year following the Veteran's discharge from active 
duty, and the preponderance of the evidence is against a finding 
that the Veteran's current wrist arthritis is related to his 
active service or was caused or aggravated by his service-
connected sarcoidosis.

2.  Arthritis of either knee was not manifested in service or in 
the first year following the Veteran's discharge from active 
duty, and the preponderance of the evidence is against a finding 
that the Veteran's current knee arthritis is related to his 
active service or was caused or aggravated by his service-
connected sarcoidosis.

3.  Arthritis of the cervical spine was not manifested in service 
or in the first year following the Veteran's discharge from 
active duty, and the preponderance of the evidence is against a 
finding that such arthritis is related to his active service, or 
was caused or aggravated by his service-connected sarcoidosis.


CONCLUSION OF LAW

Service connection for arthritis of both wrists, both knees, 
and/or the cervical spine, include as secondary to service-
connected pulmonary sarcoidosis, is not warranted.  
38 U.S.C.A. 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claims prior to their initial 
adjudication.  February and May 2007 letters explained the 
evidence necessary to substantiate the claims, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  They also informed him of disability 
rating and effective date criteria.  He has had ample opportunity 
to respond/supplement the record, and has not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) are unavailable.  
When service treatment records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, a negative response was received from the National 
Personnel Records Center (NPRC) in October 2010, with a formal 
finding on the unavailability of the Veteran's STRs.  The 
memorandum indicated that all avenues of search for the STRs were 
exhausted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that under such circumstances VA has a 
heightened duty "to consider the applicability of the benefit of 
the doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical records 
have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 
217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no 
presumption, in favor of the claimant or against VA, arises when 
there are lost or missing service records.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to 
apply an "adverse presumption" against VA where records had 
been lost or destroyed while in Government control because bad 
faith or negligent destruction of the documents had not been 
shown).  

Pertinent postservice treatment records have been secured.  The 
RO arranged for VA examinations in February 2007, May 2007, 
December 2008, and March 2009. As will be discussed in greater 
detail below, the Board finds the examinations (in particular the 
March 2009 examination, findings on which are supported by those 
on an earlier, December 2009, examination) to be adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes).  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  

                             Legal Criteria, Factual Background, 
and Analysis

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic 
nature in service, or if not chronic, then seen in service with 
continuity of symptomatology demonstrated after discharge.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include arthritis) may be 
service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time following 
discharge from active duty (one year for arthritis).  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   
See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence 
is necessary where the determinative question is one requiring 
medical knowledge.  Id.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  Competent medical 
evidence may also include statements contained in authoritative 
writings, such as medical and scientific articles and research 
reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay 
evidence means any evidence not requiring that the proponent have 
specialized education, training, or experience.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (as in effect before and after October 10, 
2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA will 
not concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310 (b), added 
effective October 10, 2006.  The addition of 38 C.F.R. § 3.310(b) 
effective October 10, 2006, does not affect the consideration or 
the outcome of this case.  It was added to implement the decision 
of the Court in Allen v. Brown, 7 Vet. App. 439 (1995), and the 
holding in that case has been binding on VA from the time of 
issuance in 1995.  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss in detail every piece of evidence.  See Gonzales v. West, 
218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the evidence as 
appropriate, and the Board's analysis will focus on what the 
evidence shows, or fails to show, as to the claims. 

The Veteran contends that he has arthritis of both wrists, both 
knees, and the cervical spine which either began during service 
or is secondary to his service-connected pulmonary sarcoidosis.  

The Veteran's theory of entitlement to the benefits sought in 
this appeal is primarily one of secondary service connection.  
Service connection has been established for: pulmonary 
sarcoidosis, renal insufficiency associated with diabetes 
mellitus, diabetes mellitus, hypertension associated with 
diabetes mellitus, non-proliferative diabetic retinopathy 
associated with diabetes mellitus, and erectile dysfunction 
associated with diabetes mellitus.  It is neither alleged, nor 
suggested by the record, that the claimed disabilities were 
caused or aggravated by diabetes mellitus, or its associated 
conditions of renal insufficiency, hypertension, non-
proliferative diabetic retinopathy, or erectile dysfunction.  The 
Veteran seeks service connection for arthritis of both wrists, 
both knees, and the cervical spine, each on the basis that it was 
caused or aggravated by his service-connected pulmonary 
sarcoidosis.  As he has also advanced the contention that his 
arthritis of the wrists, knees, and cervical spine began during 
service and has persisted, the Board will address both direct and 
secondary service connection.

As noted above, the Veteran's STRs are unavailable.  They were 
requested from NPRC on three occasions.  On the first occasion, 
NPRC indicated that the records were sent, yet no records were 
received by the RO.  On the second occasion, NPRC sent a 
different veteran's STRs instead of this Veteran's records.  On 
the third occasion, NPRC indicated that they had no STRs for the 
Veteran, but requested that the RO identify the other veteran 
whose records were previously provided by mistake (NPRC 
apparently intended to investigate whether the Veteran's records 
had been misfiled under the other veteran's name).  As the RO had 
not kept a record of the identity of the veteran whose records 
had been sent in lieu of the Veteran's, they could not provide 
such information to the NPRC, which subsequently found that all 
avenues of search for this Veteran's STRs had been exhausted.  An 
August 2010 Report of Contact notes that the Veteran reported he 
had no STRs to submit. 

On October 2006 VA general medical examination report it was 
noted that the Veteran had pulmonary sarcoidosis diagnosed by 
biopsy of the eyelid in 1982.

An October 2006 private treatment report notes the Veteran was 
being treated for arthritis of the cervical spine and both knees 
verified by X-ray.

A February 2007 private treatment report notes the Veteran was 
being treated for degenerative joint disease, joints unspecified.

 On February 2007 VA joints examination, the Veteran reported 
recurrent bilateral wrist pain that was not incapacitating and 
did not prevent him from being employed.  He claimed that he was 
told by his physician that he had a diagnosis of arthritis 
secondary to sarcoidosis.  He also reported recurrent bilateral 
knee pain that was "rather incapacitating", but which did not 
prevent him from being employed.  X-rays confirmed that there 
were arthritic changes in both wrists and both knees; there was 
no opinion regarding the etiology of the arthritis.

A February 2007 X-ray report notes that the Veteran had bilateral 
moderate to severe arthritic changes of the wrist joint somewhat 
more accentuated on the left side, and the arthritic changes 
"might be post-traumatic".  A left scaphoid raised the 
suspicion of an old fracture, as well as on the right side.  It 
was noted that the wrist X-ray findings did not have the 
appearance of rheumatoid arthritis.  In May 2007 the February 
2007 VA examiner opined that the Veteran had arthritic changes of 
both wrists and bilateral degenerative joint disease [of the 
knees].  

In October 2008 (on VA Form 9) the Veteran asserted that the 
claimed disabilities developed while he was on active duty, have 
persisted, and should be service connected.  

On December 2008 VA joints examination, the Veteran gave a 
history of intermittent flare-ups of bilateral wrist and knee 
pain for about twenty years, becoming worse in the last four to 
five years.  He also reported "very seldom" neck pain.  The 
examiner noted that September 2008 X-rays showed bilateral 
arthritic changes which appeared to be post traumatic in nature, 
resulting from a scaphoid fracture, and further noted that 
sarcoid changes of the wrist joint are not very common and 
usually involve the distal phalanges.  X-rays of the knees showed 
evidence of bilateral moderate degenerative osteoarthritic 
changes.  X-rays of the cervical spine showed "some DJD at the 
level of C5-C6 with anterior spur formation".  The diagnoses 
included bilateral osteoarthritis of the knees, bilateral 
degenerative arthritis of the wrists, and cervical spondylosis.  

On March 2009 VA spine examination, the Veteran reported the 
onset of cervical arthritis secondary to sarcoidosis in 1982.  He 
reported having neck pain "very seldom".  Following a thorough 
physical examination of the entire spine, as well as a 
neurological examination, the diagnosis was of degenerative joint 
disease of the cervical spine.  The examiner opined that the 
cervical spine arthritis is not caused by or a result of 
sarcoidosis, with the explanation that radiographs of the 
Veteran's cervical spine do not show bony lesions consistent with 
sarcoid granuloma.

On March 2009 VA joints examination, it was noted that the 
Veteran's claims file was unavailable, but the examiner reviewed 
the Veteran's treatment records and elicited history from the 
Veteran (which is consistent with the information in the claims 
file).  Hence, the examiner had a complete and accurate picture 
of the disabilities at issue, and the absence of the claims file 
is not fatal to the adequacy of the examination.  The Veteran 
reported bilateral wrist and bilateral knee arthritis, secondary 
to sarcoidosis, with onset in 1982.  He again reported a history 
of intermittent flare-ups of bilateral wrist and knee pain for 
"about twenty years", worse in the last four to five years.  He 
added that his bilateral knee pain had particularly worsened 
after a 1995 incident when he experienced pain while shooting 
from sitting and kneeling positions on a firing range as a police 
officer at a shooting range.  Following thorough physical 
examination, the diagnoses included bilateral wrist degenerative 
joint disease and bilateral knee degenerative joint disease.  The 
examiner opined that the arthritis of both knees, both wrists, 
and the cervical spine was not secondary to sarcoidosis, because 
X-rays did not show the bony lesions in those joints consistent 
with sarcoid granuloma.  In the knees they showed arthritic 
changes which appeared to be degenerative in nature; in the 
wrists they showed arthritic changes which appeared to be post-
traumatic, resulting from a scaphoid fracture.  The examiner also 
noted that sarcoid changes of the wrist joint were not very 
common, and that they usually involved the distal phalanges.

The Board finds that the March 2009 opinions are adequate for 
rating purposes.  They are by a medical professional who took 
into account the full physical examination of the Veteran, had 
familiarity with the Veteran's complete medical history and 
statements, and explained the rationale for the opinions, citing 
to clinical findings that contraindicated the alleged theory of 
causation and noting that there was no support in medical 
literature for the alleged nexus theory proposed.

On November 2009 VA respiratory diseases examination for his 
service-connected pulmonary sarcoidosis, the Veteran reported 
that he has had arthralgia in his wrists and knees for the 
previous 37 or 38 years.  He reported that he has not been 
diagnosed to have any specific type of arthritis.

The Veteran has also submitted VA treatment records showing 
findings similar to those on the VA examinations outlined above.

As the Veteran's STRs are unavailable, it is unknown whether he 
had any complaints, treatment, or diagnosis pertaining to his 
wrists, knees, or cervical spine during service.  However, there 
is no evidence that arthritis of the wrists, knees or cervical 
spine was manifested in the first postservice year (the Veteran 
does not allege otherwise and the record shows that he usually 
reported that the onset of each disability occurred in 1982, or 
13 years after separation from service).  The exceptions are his 
assertions on his October 2008 VA Form-9 indicating that he had 
the onset of the claimed disabilities in service and continuity 
since, and his report to the November 2009 respiratory diseases 
examiner that he had a 37/38 year history of arthralgias.  
Inasmuch as these reports of longer-existing complaints/symptoms 
are inconsistent with, and contradicted by, his earlier (and some 
later) accounts and are obviously self-serving, the Board finds 
them not credible.  Consequently, service connection for 
arthritis of the wrists, knees, or cervical spine on the basis 
that it became manifest in service and persisted, or on a 
presumptive basis, for arthritis as a chronic disease under 
38 U.S.C.A. § 1112 is not warranted.  Postservice 
evaluation/treatment records provide no indication that arthritis 
of the wrists, knees, or cervical spine may somehow be directly 
related to the Veteran's service.  Therefore, direct service 
connection for the wrist, knee, and/or cervical arthritis (i.e., 
on the basis that it was incurred or aggravated in service) is 
not warranted. 

The preponderance of the evidence is also against the Veteran's 
alleged secondary service connection theory of entitlement to the 
benefit sought.  On March 2009 VA examination (the report of 
which the Board found adequate and probative), the examiner 
opined that the Veteran's arthritis of the wrists, knees, and 
cervical spine is unrelated to his service-connected pulmonary 
sarcoidosis.  The provider noted the history of the claimed 
disabilities, and explained the rationale for the opinion, in 
particular that diagnostic studies (X-rays) did not show the 
types of changes associated with arthritis secondary to 
sarcoidosis.  The examiner provided further rationale for the 
opinion by identifying other etiological factors for the 
arthritis, including trauma and the degenerative process.  The 
Board finds this evidence highly probative in the matters at 
hand.  Because there is no competent (medical opinion/treatise) 
evidence to the contrary, the Board finds the VA opinions to be 
persuasive.  Regarding the Veteran's own opinion that his 
arthritis of the wrists, knees, and cervical spine is due to his 
service-connected pulmonary sarcoidosis, he is a layperson (with 
no demonstrated or alleged expertise in determining whether there 
is a nexus between arthritis and sarcoidosis); does not offer any 
supporting medical opinion or medical treatise evidence; does not 
cite to any supporting factual data; and does not offer any 
explanation of rationale for his opinion.   Therefore, his 
opinion in this matter has no probative value.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims of 
service connection for arthritis of both wrists, both knees, and 
the cervical spine.  Accordingly, they must be denied.


ORDER

Service connection for arthritis of both wrists, to include as 
secondary to service-connected pulmonary sarcoidosis, is denied.

Service connection for arthritis of both knees, to include as 
secondary to service-connected pulmonary sarcoidosis, is denied.

Service connection for arthritis of the cervical spine, to 
include as secondary to service-connected pulmonary sarcoidosis, 
is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


